DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
2.	The amendment filed on 07/08/2022 has been entered into this application. 
Continued Examination under 37 CFR 1.114

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/08/2022 has been entered. An action on the RCE follows.

Allowable Subject Matter

4.	Claims 1-31 are allowed subject to the Terminal Disclaimer filed on 03/14/2022.

5.	The following is a statement of reasons for the indication of allowable subject matter:
6.	As to Claim 1, the prior arts of record alone or in combination fails to teach or suggest the claimed “determining at least one maximum photosensor reading from a plurality of photosensor readings taken by a group of photosensors;
determining a cloud condition based at least in part on the at least one maximum photosensor reading determined;
calculate one or more tint levels for the one or more tintable windows based at least in part on the cloud condition determined”, along with all other limitations of claim 1. 
7.	As to Claim 13, the prior arts of record alone or in combination fails to teach or suggest the claimed “determine a cloud condition based at least in part on at least one photosensor reading determined from a plurality of photosensor readings taken by the group of photosensors;
calculate one or more tint levels for the one or more tintable windows based at least in part on the cloud condition determined”, along with all other limitations of claim 13.
8.	Brown (US 2013/0271812 A1) teaches a method of controlling tintable windows installed in or on a structure but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886